Title: From George Washington to William Thornton, 6 October 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon Octr 6th 1799

Your letter of the 3d was recd last Night. I doubt not, the Painting and sanding of such parts of my houses in the City as now require it, will be done well, with the best materials, and on the best terms; wherefore I cannot be otherwise than pleased.
As soon after this work is accomplished as I can make it convenient, I will visit the City, & take a view of my Buildings. To part with which, if it could be done on terms any ways advantageous, would comport better with my finances, than to retain them for the purpose of Renting. If, therefore, you should hear of any person, or persons, disposed to buy, and who are able & willing to advance part of the purchase money, and the residue on reasonable credit, I pray you to mention mine. To aid in the accomodation of the members of the General Government, was my only inducement to these buildings. For my own convenience, another site will be chosen when, if ever, I am in circumstances to encounter the expence.
When you have occasion to write to Colo. Thomason of Tortola, let me pray you to express to him the sense I have of the politeness he has been pleased to bestow on me, through you; and my thanks are due to you, for communicating it to, Dear Sir Your Most Obedt and obliged Hble Servant

Go: Washington

